Citation Nr: 1450228	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-11 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for idiopathic acquired leukoderma (claimed as skin condition).

4.  Entitlement to service connection for seborrheic keratosis (claimed as skin condition).

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966, and he is a Vietnam combat Veteran.  Commendations and awards include an Armed Forces Expeditionary Medal (Vietnam) and a Combat Infantry Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2010 the Veteran submitted his claim for compensation.  On review of the claims file the Board sees that no medical records dated prior to 2010 have been associated with the claims file.  Before a decision can be reached on this unrepresented combat veteran's claims for service connection (and ultimately TDIU), the agency of original jurisdiction must ensure that all VA treatment records dating from 1968 are associated with the claims file.  38 C.F.R. § 3.159(c).  All private treatment records related to the claimed conditions, and any witness statements (from military buddies, family, etc.) in support of the claims, must also be associated with the claims file.  Id.

Additionally, and with regards to the claim for service connection for PTSD, the Board notes that while VA examiners say that the Veteran does not have a mental diagnosis, during the Veteran's 1968 military separation examination the physician noted that the Veteran had been "feeling nervous" since his return from Vietnam.  Moreover, VA treatment records indicate that the Veteran may have depression.  After the claims file is properly developed the Veteran should be accorded a new VA examination.  38 C.F.R. § 3.159(c)(4).

Finally, and as regards the appeal for service connection for diabetes, on VA examination in March 2010 the examiner advised that the Veteran did not have diabetes; however, VA medical records dating from at least May 2011 advise of "impaired fasting glucose."  A new VA examination is needed.  38 C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, either physically or electronically, any pertinent, outstanding records dated since service discharge.  

2.  Ask the Veteran, in writing, whether he has ever consulted and/or received treatment from a private caregiver for his claimed PTSD (or some other mental health problem), or for his skin condition(s), hearing loss, or diabetes. 

Any private treatment records identified by the Veteran that are related to his PTSD/nerves complaints; his skin condition(s), his hearing loss, and/or diabetes must be requested, following the receipt of any necessary authorizations from the Veteran.  If no requested records are found, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Notify the Veteran, in writing, that in order to help get his claims for service connection granted it is important that he submit lay statements from himself and other individuals (such as military buddies, family members such as his wife, friends, etc.), who have first-hand knowledge of the earliest date that the Veteran's emotional/nerves problem began; and the earliest date that the Veteran's skin problem, hearing difficulty, and diabetes/pancreatic symptoms were noticed.  This should specifically indicate whether the Veteran had any of these problems during his combat service in Vietnam.

The Veteran must be provided an appropriate amount of time to submit this lay evidence. 

4.  After completion of all of the above, afford the Veteran a VA examination.  All psychiatric disability found to be present should be diagnosed.  A diagnosis of PTSD must be ruled in or excluded.  The claims file must be made available to, and reviewed by, the examiner in conjunction with this examination.  All indicated tests should be done, and all findings reported in detail.  The examiner is then specifically requested to opine, for each psychiatric disorder diagnosed on examination or at some other time during the appeal period (to include depression), whether it is at least as likely as not that the disorder began during active duty service or is related to some incident of active duty service; or, for psychosis (if found), whether it began within the year following the Veteran's 1968 separation from active duty service. 

A complete rationale for all opinions should be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

5.  After completion of steps 1 through 3, afford the Veteran a VA examination regarding his claim for service connection for diabetes.  The claims file must be made available to, and reviewed by, the examiner in conjunction with this examination.  All indicated tests should be done, and all findings reported in detail.  The examiner is specifically requested to rule in or out a diagnosis of diabetes mellitus type II; even if it is currently suppressed by diet and exercise. 

6.  Then, after undertaking any additional development, including conducting any other medical examinations deemed warranted, and in light of the additional evidence obtained pursuant to the requested development, readjudicate all of the issues on appeal (including entitlement to TDIU).  If any benefit sought remains denied, issue the Veteran a Supplemental Statement of the Case on those issues and then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

